DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (US PGPub 2016/0380301, cited on the IDS dated July 27, 2020), and further in view of Ito et al. (JP 2005-116248, cited on the IDS dated July 27, 2020, see also EPO machine generated English translation provided with this Office Action). 
Regarding Claim 1, Kosaka discloses an all-solid-state battery ([0001]) comprising: 
a positive electrode layer (positive electrode laminate) including a positive electrode current collector and a positive electrode mixture layer, the positive electrode mixture layer being stacked on the positive electrode current collector along a stacking axis and including a positive electrode active material and a solid electrolyte ([0083], ([0173]); 
a negative electrode layer (negative electrode laminate) including a negative electrode current collector and a negative electrode mixture layer, the negative electrode mixture layer being stacked on the negative electrode current collector along the stacking axis and including a negative electrode active material and a solid electrolyte ([0083], [0174]); and 

wherein on a plane perpendicular to the stacking axis, an area of the negative electrode mixture layer is larger than an area of the positive electrode mixture layer ([0176], [0085]-[0089], see the conventional all-solid-state battery in Fig. 4, [0006] as an example of when an area of the negative electrode mixture layer is larger than an area of the positive electrode mixture layer on a plane perpendicular to the stacking axis) and 
on the stacking axis, an entire portion of the positive electrode mixture layer overlaps a portion of the negative electrode mixture layer ([0176], [0085]-[0089], wherein the positive electrode mixture layer has an area that is smaller than the negative electrode mixture layer and therefore the entire portion of the positive electrode mixture layer overlaps a portion of the negative electrode mixture layer, see the conventional all-solid-state battery in Fig. 4, [0006] as an example of when an area of the negative electrode mixture layer is larger than an area of the positive electrode mixture layer on a plane perpendicular to the stacking axis).
The Examiner notes that because Kosaka discloses wherein an area of the negative electrode mixture layer is larger than an area of the positive electrode mixture layer ([0176], [0085]-[0089], see the conventional all-solid-state battery in Fig. 4, [0006] as an example of when an area of the negative electrode mixture layer is larger than an area of the positive electrode mixture layer on a plane perpendicular to the stacking axis), a peripheral portion of the negative electrode mixture layer necessarily and inherently is not overlapped by the positive electrode mixture layer.

Ito teaches in Figs. 1-2 an all-solid-state battery ([0008]) comprising: 
a positive electrode layer (102, 104) including a positive electrode current collector (102) and a positive electrode mixture layer (104), the positive electrode mixture layer (104) being stacked on the positive electrode current collector (102) along a stacking axis ([0009]); 
a negative electrode layer (108, 110) including a negative electrode current collector (110) and a negative electrode mixture layer (108), the negative electrode mixture layer (108) being stacked on the negative electrode current collector (110) along the stacking axis ([0009); and 
a solid electrolyte layer (106) that is disposed between the positive electrode mixture (104) layer and the negative electrode mixture layer (108) ([0009]) and includes a solid electrolyte having ion conductivity ([0022]).
Ito further teaches in the exemplary embodiment of Figs. 1-2 wherein the negative electrode mixture layer (108) has a protrusion (see protrusion having a height h1 and a width w1) that is positioned inside of an outer peripheral portion of the negative electrode mixture layer (108) on the plane and extends towards the positive electrode mixture layer (104), and the positive electrode mixture layer (104) has a recessed portion facing the protrusion portion in order to increase the contact area between the negative electrode mixture layer (108) and 
The Examiner notes that while the exemplary embodiment taught in Figs. 1-2 of Ito comprise the negative electrode mixture layer (108) having the protrusion (see protrusion having a height h1 and a width w1) and the positive electrode mixture layer (104) having the recessed portion (Figs. 1-2, [0009]), such is not limited.
Specifically, Ito teaches wherein either the positive electrode mixture layer (104) or the negative electrode mixture layer (108) may have the protrusion ([0007]).
It would have been obvious to one of ordinary skill in the art to form the positive electrode mixture layer of Kosaka to have a protrusion portion that is positioned inside of an outer peripheral portion of the positive electrode mixture layer on the plane and extends towards the negative electrode mixture layer of Kosaka and further form the negative electrode mixture layer of Kosaka to have a recessed portion facing the protrusion portion, as taught by Ito, in order to increase the contact area between the positive electrode mixture layer and the solid electrolyte layer of Kosaka so that the battery reaction proceeds efficiently, thereby improving the output characteristics of the all-solid-state battery.
Regarding Claim 3, modified Kosaka discloses all of the limitations as set forth above. Modified Kosaka further discloses wherein the protrusion portion is positioned at a center portion of the positive electrode material layer (Figs. 1-2 of Ito, see negative electrode mixture layer 108 of Ito corresponding to the positive electrode mixture layer of Kosaka).
Regarding Claim 4, modified Kosaka discloses all of the limitations as set forth above. Modified Kosaka further discloses wherein a thickness of the center portion of the positive 
Regarding Claims 5-6, modified Kosaka discloses all of the limitations as set forth above. Modified Kosaka further discloses in Figs. 1-2 of Ito wherein a thickness of a portion of the positive electrode mixture layer having the largest thickness in the stacking axis (height h1 of Ito) is preferably in the range of 50 to 200 µm ([0018] of Ito) and wherein a thickness of the outer peripheral portion of the positive electrode mixture layer on the stacking axis is usually in the range of 5 to 10 µm ([0016] of Ito).
Thus, modified Kosaka discloses wherein a thickness of a portion of the positive electrode mixture layer having the largest thickness in the stacking axis (height h1 of Ito) is in the range of 100% or higher and 2000% or lower of a thickness of the outer peripheral portion of the positive electrode mixture layer on the stacking axis in order to effectively increase the contact area between the positive electrode mixture layer and the solid electrolyte layer and consequently improve the output characteristics (Figs. 1-2, [0016]-[0018] of Ito, wherein such is 100% when the thickness of the positive electrode mixture is 50 µm and the height of the protrusion is 50 µm (e.g. Example 1.4 in Table 1 of Ito) and such is 2000% when the thickness of the positive electrode mixture layer is 10 µm and the height of the protrusion is 200 µm), which encompasses the instantly claimed range of 103% or higher and 110% or lower. 

As a result, because the thickness of the portion of the positive electrode mixture layer having the largest thickness in the stacking axis is proportional to a thickness portion of the negative electrode mixture layer having the smallest thickness on the stacking axis, modified Kosaka further discloses wherein the thickness portion of the negative electrode mixture layer having the smallest thickness on the stacking axis is 90% or higher and 97% or lower of a thickness of the negative electrode mixture layer on the stacking axis at a position facing the outer peripheral portion of the positive electrode mixture layer (Figs. 1-2, [0016]-[0018] of Ito).
Regarding Claim 7, modified Kosaka discloses all of the limitations as set forth above. 
The Examiner notes that the instant specification discloses wherein a difference between a thickness of the solid electrolyte layer on the stacking axis at a position facing a portion of the positive electrode mixture layer having the largest thickness on the stacking axis and a thickness of the solid electrolyte layer on the stacking axis at a position facing an outer peripheral portion of the positive electrode mixture layer on the plane is 0% of the thickness of 
Modified Kosaka discloses wherein the solid electrolyte layer is formed by baking and drying a slurry comprising a solvent and a binder on a substrate (release sheet) ([0107], [0166]-[0172] of Kosaka), and then stacking and pressing the positive electrode layer, the negative electrode layer, and the solid electrolyte layer to form the all-solid-state battery ([0108]-[0109], [0178] of Kosaka).
Thus, modified Kosaka discloses wherein the solid electrolyte layer necessarily and inherently achieves wherein a difference between a thickness of the solid electrolyte layer on the stacking axis at a position facing a portion of the positive electrode mixture layer having the largest thickness on the stacking axis and a thickness of the solid electrolyte layer on the stacking axis at a position facing an outer peripheral portion of the positive electrode mixture layer on the plane is 0% of the thickness of the solid electrolyte layer on the stacking axis at the position facing the portion of the positive electrode mixture layer having the largest thickness 
Regarding Claim 8, modified Kosaka discloses all of the limitations as set forth above. Modified Kosaka further discloses wherein the positive electrode mixture layer and the negative electrode mixture layer include a binder ([0146]-[0150], [0154]-[0158], [0114], [0131] of Kosaka, see a butyl butyrate solution of PVdF-based binder as the binder).
Regarding Claim 9, modified Kosaka discloses all of the limitations as set forth above. Modified Kosaka further discloses wherein the positive electrode mixture layer includes a conductive additive ([0146]-[0150], [0114] of Kosaka, see VGCF as the conductive additive).
Regarding Claim 10, modified Kosaka discloses all of the limitations as set forth above. Modified Kosaka further discloses wherein the positive electrode mixture layer and the negative electrode mixture layer are formed by drying a slurry comprising a solvent ([0099], [0104], [01035]-[0140], [0146]-[0151], [0154]-[0158] of Kosaka, see butyl butyrate as the solvent).
However, modified Kosaka does not explicitly disclose wherein a concentration of a solvent in at least one of the positive electrode mixture layer and the negative electrode mixture layer is 10 ppm or lower.
It would have been obvious to one of ordinary skill in the art to completely dry the slurry of the positive electrode mixture layer and the negative electrode mixture layer, as disclosed by modified Kosaka, such that a concentration of a solvent in the positive electrode mixture layer and in the negative electrode mixture layer is 10 ppm or lower, wherein the skilled artisan . 
Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.
Regarding amended Claim 1, the Applicant argues that the combination of Kosaka and Ito would not reasonably lead to such subject matter.
The Applicant argues that Kosaka discloses a method for manufacturing an all-solid battery in which a short circuit is suppressed ([0001]). That is, the object of Kosaka is to suppress direct contact between the positive electrode laminate (2) and the negative electrode laminate (4) due to the positive electrode laminate (2) biting into the negative electrode laminate (4), as shown in Fig. 4(b) Kosaka.
	The Applicant further argues that in contrast, Ito discloses that its negative electrode mixture layer (108) has a protrusion and the positive electrode mixture layer (104) has a recess (Fig. 2). Ito discloses that its protrusion and recess are formed to increase the contact area of the contact surface between the negative electrode mixture layer (108) and the solid electrolyte layer (106) and/or the contact surface between the positive electrode mixture layer (104) and the solid electrolyte (106).
	The Applicant argues that Kosaka attempts to avoid the formation of protrusions and recesses, whereas Ito specifically introduces protrusions and recesses. That is, Kosaka and Ito have fundamentally different purposes and implementations such that the skilled artisan would not reasonably combine the references to achieve the claimed subject matter.

However, the Examiner notes that such does not mean that Kosaka attempts to avoid the formation of protrusions and recesses, as alleged by the Applicant. 
Specifically, the Examiner notes that in the exemplary embodiment of Figs. 1-2 of Ito, the negative electrode mixture layer (108) has a protrusion (see protrusion having a height h1 and a width w1) that is positioned inside of an outer peripheral portion of the negative electrode mixture layer (108) on the plane and extends towards the positive electrode mixture layer (104), and the positive electrode mixture layer (104) has a recessed portion facing the protrusion portion ([0009]-[0011]).
In other words, the protrusion of the negative electrode mixture layer (108) corresponds to the recessed portion of the positive electrode mixture layer (104) and therefore does not bite into the positive electrode mixture layer (104). 
This is further evidenced by the solid electrolyte layer (106), which successfully suppresses direct contact between the positive electrode mixture layer (104) and the negative electrode mixture layer (108), as desired by Kosaka, despite negative and positive electrode mixture layers (104, 108) having a protrusion and a corresponding recess.
Therefore, the Examiner notes that Kosaka does not attempt to avoid the teachings of Ito, and therefore the skilled artisan would have found it obvious to modify Kosaka in light of the teachings of Ito in order to increase the contact area between the positive electrode 
	Next, the Applicant argues that the all-solid-state battery of the present claims has “higher reliability by suppressing precipitation of metallic lithium on a negative electrode current collector” ([0010] of the instant specification). In contrast, as illustrated in Fig. 1 of the instant specification that depicts a known all-solid-state battery (100) of the related art, in a region of negative electrode current collector (131) where negative electrode mixture layer (132) is not stacked, formation and growth of metallic lithium (150) cannot be suppressed ([0009]). Therefore, metallic lithium (150) moves up to the positive electrode mixture layer (112), which causes deterioration in reliability. 
The Applicant argues that neither Kosaka nor Ito discloses or suggests that in a region of negative electrode current collector (131) where negative electrode mixture layer (132) is not stacked, growth of metallic lithium (150) can be suppressed. Even if the skilled artisan considered Kosaka and Ito, it would have been impossible to predict that the claimed arrangement would have an improved effect. Thus, the skilled artisan would not have a rational basis to combine Kosaka and Ito without the hindsight provided by Applicant's disclosure.
The Examiner respectfully disagrees and notes that the prior art does not need to recognize the same technical effect or solve the same problem as that of the claimed invention. So long as the structure of the all-solid-state battery, specifically the structure of the positive and negative mixture electrode layers, are the same as that of the claimed invention, the prior 
Furthermore, the Examiner notes that the skilled artisan would have been able to predict that the claimed arrangement would have had an improved effect in light of the disclosure of Kosaka and teachings of Ito. 
Specifically, the skilled artisan would have reasonable expectation that the claimed arrangement would have successfully suppressed a short-circuit in the all-solid-state battery, as disclosed by Kosaka ([0039]) and further would have improved output characteristics due to an in increase the contact area between the positive electrode mixture layer and the solid electrolyte layer ([0009]-[0011]), as taught by Ito, thereby having improved effects.
Lastly, in response to the Applicant's argument that the Examiner's rational basis of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus, the arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 24, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 7, 2022